Mugglin, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 6, 2006, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defendant pleaded guilty to forgery in the second degree with the expectation that he would be sentenced to a prison term of 2 to 4 years. Prior to sentencing, however, he was arrested and charged with assaulting a police officer. County Court, following an inquiry, determined that, inasmuch as there was a legitimate basis for defendant’s arrest, it was not bound by the terms of the negotiated plea agreement and it sentenced defendant to a prison term of 372 to 7 years (see People v Outley, 80 NY2d 702, 712-714 [1993]). On this appeal, defendant asserts that the subsequent dismissal of the assault charge against him requires this Court to remit the matter for a new hearing at which time the agreed-upon 2- to 4-year sentence could be imposed.
Inasmuch as the People have informed this Court that defen*1132dant was resentenced on January 4, 2007 to a prison term of 2 to 4 years, “the initial sentence has been superceded and any issue with respect to sentencing on this appeal is now moot” (People v Gannon, 2 AD3d 1214, 1214 [2003]).
Mercure, J.E, Peters and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot.